 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ROBERT SNYDER and MICHELLE                      CASE NO. C18-5880 BHS
 8   SNYDER,
                                                     ORDER GRANTING IN PART
 9                           Plaintiffs,             AND DENYING IN PART
           v.                                        DEFENDANT’S MOTION FOR
10                                                   SUMMARY JUDGMENT AND TO
     NATIONAL RAILROAD PASSENGER                     SHOW CAUSE
11   CORPORATION d/b/a AMTRAK,

12                           Defendant.

13
           This matter comes before the Court on Defendant National Railroad Passenger
14
     Corporation d/b/a Amtrak’s (“Amtrak”) motion for summary judgment on punitive
15
     damages and consumer protection act (“CPA”) claim. Dkt. 18.
16
           On October 31, 2019, Amtrak filed the instant motion. Id. On November 18,
17
     2019, Plaintiffs Robert and Michelle Snyder responded. Dkt. 21. On November 22,
18
     2019, Amtrak replied. Dkt. 24.
19
           Upon review of the motion, the Court grants the motion in part and denies the
20
     motion in part on the same grounds and for the same reasons set forth in Mitchem v. Nat’l
21

22


     ORDER - 1
 1   R.R. Passenger Corp., C18-5366-BHS, 2020 WL 91490 (W.D. Wash. Jan. 8, 2020) and

 2   related cases cited therein.

 3          Regarding the remaining CPA claim, the Court will allow any party to show cause

 4   why the claim should not be severed and opened in a new case as was done in the related

 5   case of Cottrell v. Nat’l R.R. Passenger Corp., C18-0072-BHS, Dkt. 53 (W.D. Wash.

 6   Feb. 26, 2020). Any response may be filed no later than March 6, 2020.

 7          IT IS SO ORDERED.

 8          Dated this 27th day of February, 2020.

 9

10

11
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
